Citation Nr: 0006926	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  95-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye condition.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1972 to July 
1973.

A November 1973 RO rating decision denied service connection 
for myopia.  The veteran was notified of this determination 
in November 1973 and he did not appeal.  

In 1986, the veteran submitted an application to reopen the 
claim for service connection for an eye condition.  In an 
October 1986 letter to the veteran, the RO notified him that 
there was no new and material evidence to reopen the claim.  
The veteran did not appeal this determination.

In 1994, the veteran submitted another application to reopen 
the claim for service connection for an eye condition.  This 
appeal comes to the Board of Veterans' Appeals (Board) from 
an August 1994 RO rating decision that determined there was 
no new and material evidence to reopen the claim.



FINDINGS OF FACT


1.  By an unappealed October 1986 RO decision, it was 
determined that no new and material evidence had been 
submitted to reopen a claim for service connection for an eye 
condition.

2.  Evidence received subsequent to the October 1986 RO 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for an eye condition.




CONCLUSIONS OF LAW

1.  The unappealed October 1986 RO decision, determining that 
there was no new and material evidence to reopen the claim 
for service connection for an eye condition, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  New and material evidence has not been received to reopen 
the claim for service connection for an eye condition.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1999).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).

The October 1986 RO decision determined that no new and 
material evidence had been received to reopen the claim for 
service connection for an eye condition and the veteran did 
not appeal this decision.  Since he did not appeal this 
determination, it is final with the exception that he may 
later reopen the claim if new and material evidence is 
submitted.   38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.1103 (1999).  The question now 
presented is whether new and material evidence has been 
submitted since the October 1986 RO decision to permit 
reopening of the claim.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the veteran's congenital or 
development eye condition worsened in service).  For evidence 
to be new and material it must be of such significance that, 
alone or with the other evidence of record, it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. 203 (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record at the time of the October 1986 RO 
decision, determining that there was no new and material 
evidence to reopen the claim for service connection for an 
eye condition, consisted of VA and service medical records.  
The December 1972-July 1973 service medical records showed 
the veteran had myopia, "far in excess of the permissible 
amount of refractive error," with corrected distant visual 
acuity with lenses of 20/40 in both eyes at the time of his 
medical examination for entry into service in December 1972 
and corrected visual acuity with lenses of 20/30 in the right 
eye and 20/40 in the left eye at the time of a medical board 
examination in November 1973.

Since the October 1986 RO decision, various evidence has been 
submitted, including statements and testimony from the 
veteran to the effect that his myopia worsened in service and 
that service connection for this condition should be granted 
based on aggravation by active service.  This evidence is 
supported by an opinion from the VA General Counsel holding 
that a disorder of congenital or developmental origin under 
38 C.F.R. § 3.303(c) may be granted service connection based 
on aggravation by active service.  VAOPGC 82-90 (July 18, 
1990).  This evidence is new as it was not of record in 
October 1986, but this evidence does not tend to show 
aggravation of the veteran's myopia in service.  Hence, it is 
not of such significance that, alone or with the other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim.  Therefore, this evidence is 
not new and material.  38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 
1356.

Also received since the October 1986 RO decision are 
additional VA medical records that show the veteran has 
progressive myopic degeneration that has caused legal 
blindness of both eyes.  This evidence is essentially 
redundant of evidence of record in October 1986 showing the 
continued presence and further deterioration of his myopia.  
Hence, it is not new.  Nor is it of such significance that, 
alone or with the other evidence of record, it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for an eye condition, 
as it does not show aggravation of the myopia while in active 
service.  Hence, it is not new and material.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for an 
eye condition, and the October 1986 RO decision remains 
final.  To reopen his claim, the veteran should submit 
medical evidence such as an opinion by a doctor, based on the 
record, to the effect that his myopia increased in severity 
during service.




ORDER

The application to reopen the claim for service connection 
for an eye condition is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

